—In an action to recover for damages resulting from exposure to a harmful substance, the defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated December 7, 1998, which denied their separate motions to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with one bill of costs.
Under CPLR 214-c (2), the time for bringing this action to recover damages resulting from exposure to a harmful substance began to run when the plaintiff discovered corrosion in the metal of its boiler system, and not when the connection between that corrosion and the exposure of the boiler system to a harmful substance was recognized (see, Matter of New York County DES Litig. [Wetherill v Eli Lilly & Co.], 89 NY2d 506). Here, since there is a question of fact as to when the plaintiff discovered the corrosion, the Supreme Court properly denied the defendants’ motions to dismiss the action as barred by the Statute of Limitations (see, Glod v Morrill Press Div., 168 AD2d 954; see also, State of New York v Fermenta ASC Corp., 238 AD2d 400, 402). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.